BLD-241                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1471
                                       ___________

                              AURELIO VALVERDE,
                            AKA Aurelio Santiago Valverde,
                                               Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                       Respondent
                 ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A042-978-294)
                     Immigration Judge: Honorable Ramin Rastegar
                      ____________________________________

         Submitted on Respondent’s Motion to Dismiss and for Summary Action
                 Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    June 14, 2018

             Before: RESTREPO, BIBAS, and NYGAARD, Circuit Judges

                                  (Filed: June 20, 2018)
                                       ___________

                                        OPINION *
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Petitioner Aurelio Valverde petitions for review of a final order of removal. The

Government has filed a motion for summary disposition. We will grant the

Government’s motion and deny the petition for review.

       Valverde is a citizen of Peru. He was admitted to the United States as a lawful

permanent resident in 1991. Between 2006 and 2013, Valverde was convicted of

receiving stolen property, driving with a suspended license, driving while intoxicated,

burglary, and conspiracy to commit kidnapping, all in violation of New Jersey law. In

2014, the Department of Homeland Security charged Valverde with being removable as

an alien who had been convicted of a crime of violence. See 8 U.S.C.

§ 1227(a)(2)(A)(iii). An Immigration Judge (IJ) ordered Valverde’s removal, and

Valverde appealed. The Board of Immigration Appeals (BIA) remanded and ordered the

IJ to reconsider the matter in light of this Court’s ruling in Baptiste v. Attorney General,

841 F.3d 601, 604 (3d Cir. 2016), that part of the federal statute defining “crime of

violence” is unconstitutionally vague.

       On remand, the Government lodged a new charge of removability, alleging that

Valverde was removable because he had been convicted of two crimes involving moral

turpitude (conspiracy to commit kidnapping and receiving stolen property). See 8 U.S.C.

§ 1227(a)(2)(A)(ii). Counsel for Valverde argued that the Government was not permitted

to assert a new charge of removal on remand; the IJ rejected that argument. Counsel then

conceded that Valverde had been convicted of two crimes involving moral turpitude, see

A.R. at 117-19, but applied for cancellation of removal. The IJ denied the cancellation

application, concluding that while Valverde was statutorily eligible, he did not warrant

                                              2
relief as a matter of discretion. Valverde appealed to the BIA, raising two arguments—

that the Government should not have been allowed to lodge the new removal charge and

that the IJ should have granted cancellation of removal. The BIA affirmed.

       Valverde filed a petition for review to this Court. He also filed a motion for a stay

of removal, which we denied. After Valverde filed his initial brief, the Government filed

a motion to dismiss the petition or for summary disposition. Valverde then filed a second

motion to stay.

       We generally have jurisdiction to review a final order of removal under 8 U.S.C.

§ 1252(a)(1). However, because Valverde conceded removability for having committed

two or more crimes involving moral turpitude, § 1252(a)(2)(C)’s jurisdiction-stripping

provision applies. See generally Cruz v. Att’y Gen., 452 F.3d 240, 246-47 (3d Cir.

2006). As a result, our jurisdiction is limited to questions of law and constitutional

claims. See § 1252(a)(2)(D). 1

       In his brief, Valverde raises just a single claim: that principles of res judicata or

collateral estoppel barred the Government from filing a new charge of removal after the

case had been remanded by the BIA. He is incorrect. The Government may file new

charges of removal “[a]t any time,” 8 C.F.R. § 1240.10(e); 8 C.F.R. § 1003.30—

including after remand, see Yong Wong Park v. Att’y Gen., 472 F.3d 66, 73 (3d Cir.

2006) (rejecting judicial-estoppel challenge to post-remand amendment); Valencia-


1
 In his brief, Valverde does not challenge the agency’s denial of his request for
cancellation of removal. In any event, we note that we also lack jurisdiction to review the
discretionary denial of cancellation of removal. See § 1252(a)(2)(B); Pareja v. Att’y
Gen., 615 F.3d 180, 186 (3d Cir. 2010).
                                               3
Alvarez v. Gonzales, 469 F.3d 1319, 1323-24 (9th Cir. 2006) (rejecting res-judicata

challenge).

      Having considered the Government’s motion for summary disposition and to

dismiss, we grant the Government’s motion and will summarily deny the petition for

review. We also deny Valverde’s motion for a stay of removal.




                                           4